Citation Nr: 9910001	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  92-13 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether the appellant, [redacted], can be recognized as the 
deceased veteran's surviving spouse for Department of 
Veterans Affairs (VA) death benefits.

(The issue of whether the co-appellant, [redacted], can be 
recognized as the deceased veteran's surviving spouse for VA 
death benefits is the subject of a separate remand by the 
Board of Veterans' Appeals.)



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The appellant claims to be the surviving spouse of the 
veteran who died in June 1991 and who served on active duty 
in the Armed Forces from June 1951 to April 1955.  A total 
rating for service-connected schizophrenia had been in effect 
from 1964 until the veteran's death.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 Administrative 
Decision from the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in October 1991.  A statement of 
the case was issued in December 1991.  A substantive appeal 
was received in January 1992.  In December 1993, the Board 
remanded this case to the RO for further development.  The 
appellant is one of the claimants in this contested claim for 
recognition as the surviving spouse of the veteran for VA 
benefit purposes.  As there are two claims for the same 
benefits, contested claim procedures were followed by the RO.  


REMAND

At the outset, the Board will refer to the appellant in this 
case as [redacted] and will refer to the co-appellant as [redacted] 
in order to avoid any confusion in that matter.  In addition, 
the Board notes that [redacted] requested a personal hearing 
before a hearing officer at the RO in her VA Form 1-9.  As 
such, the RO should contact her and determine if she still 
wants a personal hearing.  If so, she should be scheduled for 
a hearing and [redacted] should be notified that she may be 
present at that hearing due to contested claims procedures.  

The Board will briefly review the facts in this case.  In 
November 1964, the veteran applied for VA benefits.  At that 
time, he indicated that he had been married to [redacted], but 
divorced her in 1953.  Thereafter, he reported that he 
married [redacted] to whom he was still married.  The veteran 
further reported that he had 3 children by [redacted] who was 
their custodian and 2 children by [redacted] to whom he was 
still married.  [redacted]'s children were born in 1958, 1959, 
and 1961.  [redacted]'s children were born in 1959 and 1961.  
The record at that time contained 1 marriage certificate.  
This marriage certificate showed that the veteran married 
[redacted] in February 1959.  In addition, also of record was a 
birth certificate of one of the veteran's children by [redacted] 
who was born in September 1959.  Thereafter, a birth 
certificate for [redacted]'s other child was received.  In 
addition, birth certificates for children by [redacted] were 
received.  

In October 1964, the veteran was provided VA medical 
treatment.  At that time, he reported that he was married and 
had 5 children.  He indicated that he lived with his family 
in Hatilla.  The Board notes that this is the area of [redacted] 
residence.  In October 1969, the veteran was examined by 
the VA.  At that time, he reported that he had been married 
twice and that he lived in the area of Arecibo, Puerto Rico.  
The Board notes that this is the area of [redacted]'s residence.  

In February 1974, another birth certificate was received by 
the VA showing that he had another child by [redacted] in 
September 1970.  The birth certificate was sent by [redacted] and 
in an enclosed letter, she indicated that the veteran had not 
paid her any money for this child's support for over a year.  
She also indicated that she was residing in Arecibo, Puerto 
Rico.  This letter was accepted as a claim for an 
apportionment of the veteran's benefits on behalf of his son 
(the child born in September 1970).  In March 1974, the VA 
requested that [redacted] submit additional information.  
Thereafter, [redacted] submitted the requested information.  In a 
June 1974 Special Apportionment Decision, [redacted] was granted 
an apportionment of $30 monthly on behalf of the veteran's 
son.  

Subsequent VA medical records showed that the veteran 
variously reported [redacted] and [redacted] as his wife.  
However, prior to 1980, he reported [redacted] as his wife and in the 
1990's, he reported [redacted] as his wife and his sister also 
indicated that [redacted] was his common-law wife.  The claims 
file shows that for several years before the veteran's death 
VA letters and payments were sent to [redacted]'s address.

In June 1991, the veteran died.  His death certificate listed 
[redacted] as his wife.  However, [redacted]'s address was listed 
as his residence.  

In June 1991, a VA Form 21-534, Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Surviving Spouse or Child (Including Death 
Compensation if Applicable), was received from [redacted], in 
which she indicated that she was applying for VA death 
benefits as the surviving spouse of the veteran.  She 
indicated that the veteran had recently died in June 1991.  
Enclosed with her application was a marriage certificate.  As 
previously noted, this marriage certificate was already of 
record.  She indicated that she and the veteran had lived 
together continuously from their marriage to his death.

In addition, in June 1991, a VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (Including 
Death Compensation if Applicable), was received from [redacted], 
in which she indicated that she was applying for VA death 
benefits as the surviving spouse of the veteran.  In her 
application, [redacted] indicated that the veteran had been 
previously married to [redacted], but divorced her in 
approximately 1954.  Thereafter, she indicated that he 
married [redacted], in February 1958, but separated from her in 
approximately 1971.  Enclosed with her application was a VA 
Form 21-4170, Statement of Marital Relationship, in which she 
indicated that she and the veteran had lived as husband and 
wife in the State of New York from July 1954 to 1956 and in 2 
areas of Puerto Rico from 1956 until his death.  [redacted] 
indicated that they had 3 children together and were common-
law husband and wife.  Previously, she indicated that she had 
a common-law marriage to another man which ended in 1952.  
She indicated that she and the veteran had lived together 
continuously from the date of their marriage to his death.

In July 1991, a copy of [redacted]'s petition of divorce was 
received.  This document showed that [redacted] petitioned for 
divorce by reason of separation from the veteran for 20 
years.  This document was stamped May 1991.  No final divorce 
decree is of record.  

Thereafter, 3 VA Forms 21-4171, Supporting Statement 
Regarding Marriage, were received.  In sum, the individuals 
who submitted these statements, all neighbors of [redacted]'s, 
indicated that [redacted] and the veteran were known as husband 
and wife and lived together for over 28 years.  

In a September 1991 Administrative Decision, the RO 
determined that neither [redacted] nor [redacted] was entitled to 
recognition as the veteran's surviving spouse.  The RO noted 
that [redacted] did not continuously cohabit with the veteran 
as shown by her divorce petition.  Likewise, the RO found 
that [redacted] did not continuously cohabit with the veteran 
through the date of his death.  

In January 1992, [redacted] submitted information showing that 
she was listed as the veteran's beneficiary on VA documents, 
that she was the payee for the veteran's Social Security 
Administration benefits, and that they filed their tax return 
together in 1986, before they allegedly were no longer 
required to file a tax return.  In addition, statements from 
2 of [redacted] neighbors were submitted which essentially 
stated that the veteran and [redacted] lived continuously 
together as a married couple for 30 years.  

In March 1994, a field examination was conducted.  The field 
examiner interviewed [redacted], her children, and her 
neighbors.  According to the field examiner, [redacted] 
indicated that she and the veteran were never separated, that 
they filed their tax returns together, and that she was the 
custodian of his Social Security Administration benefits.  
According to [redacted]'s children, their parents were never 
separated.  The neighbors indicated that the veteran and 
[redacted] lived together in Hatillo as a married couple and 
were never separated although the veteran occasionally took 
trips for a couple of days.  

The field investigator also interviewed [redacted], her children, 
and her neighbors.  According to the field examiner, [redacted] 
indicated that she and the veteran had lived together as a 
married couple since 1954.  She indicated that he went away 
approximately once a month for 2 days.  She indicated that 
she lived with the veteran for 5 years prior to his marriage 
to [redacted] and discovered that he had married [redacted] by a 
souvenir from the wedding she found in his pocket.  According 
to [redacted]'s children, their parents lived together and, for 
the 10 years preceding the veteran's death, [redacted] and the 
veteran were not apart for even a day.  In addition, 2 
neighbors of [redacted]'s were interviewed.  These neighbors 
stated that they did not know if the veteran and [redacted] were 
legally married, but the veteran lived with [redacted] in Arecibo 
for many years until his death and that she was known as the 
veteran's widow.  In addition, the field examiner obtained 
further information showing that the veteran and [redacted] 
shared utility bills in the same name and owned property 
together.  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.53.  The statement of the 
surviving spouse as to the reason for the separation will be 
accepted in the absence of contradictory information.  
38 C.F.R. § 3.53(b).  A surviving spouse means a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death.  38 C.F.R. 
§ 3.50(b).  For VA benefit purposes, a marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  The appellant has 
the burden to establish her status as a claimant.  Sandoval 
v. Brown, 7 Vet. App. 7, 9 (1994) citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

While not making a final determination it appears to the 
Board that [redacted] is the legal widow of the veteran as 
there is apparently no final divorce decree of record showing 
that their marriage was terminated.  However, this does not 
mean that [redacted] is the surviving spouse for VA benefits 
purposes.  As noted, in order for an individual to be the 
"surviving spouse" of the veteran, she must have been the 
spouse of a veteran at the time of the veteran's death, lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  In this case, there is a 
question whether [redacted] continuously cohabited with the 
veteran from the date of marriage until his death.  She 
insists that she did; however, [redacted] insists that she did.  
[redacted] filed for a divorce in 1991 claiming that she and 
the veteran had been separated for 20 years.  The Board feels 
that [redacted] should be given another opportunity to state if 
she and the veteran lived together from the date of marriage 
until his death, and, if they did not, she should state the 
reason for the separation, the date of the initial 
separation, the reason(s) for the separation, and who was at 
fault in the initial separation. 

In this regard, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that 38 U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b)(1) 
have set forth a two-part test to determine whether a spouse 
can be deemed to have continuously cohabited with a veteran 
even if a separation has occurred.  Gregory v. Brown, 5 Vet. 
App. 108 (1993).  First, the spouse must be free of fault in 
the initial separation.  Secondly, the separation must have 
been procured by the veteran or due to his misconduct.  The 
Court found that the "without fault" requirement of the law 
was not a continuing one.  Rather, although acts subsequent 
to the separation may in certain cases be relevant evidence, 
the finding of fault or without fault is to be determined on 
the basis of an analysis of the conduct at the time of 
separation.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact [redacted] and 
determine if she still wants a personal 
hearing before a hearing officer at the 
RO.  If so, she should be scheduled for a 
hearing and [redacted] should be notified 
that she may be present at that hearing 
due to contested claims procedures.  

2.  The RO should contact [redacted] and 
ask her if she and the veteran lived 
together from the date of marriage until 
his death and, if so, she should explain 
the reason(s) for her previous 
statement(s) to the contrary and her 
statement when she file for divorce in 
1991 that she and the veteran had been 
separated for 20 years.  She should be 
asked if she and the veteran were 
separated, the date of the separation, 
the reason(s) for the separation, and who 
was at fault in the separation.  

3.  The RO should readjudicate whether 
the appellant, [redacted], can be 
recognized as the deceased veteran's 
surviving spouse for VA death benefits.  
In so doing it should determine if [redacted], 
and the veteran lived together 
continuously  from the date of marriage 
until death, and if not, who was at fault 
in the separation.  If the action taken 
is adverse to [redacted], she and her 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  She 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.



The Board expresses no opinion, either factual or legal, as 
to the ultimate determination warranted in this case pending 
completion of the requested action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








